Citation Nr: 1718261	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  10-41 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a skin disability.

2.  Entitlement to an effective date earlier than May 21, 2012 for entitlement to a total disability rating based on individual unemployability (TDIU).

3.  Entitlement to service connection for chronic fatigue syndrome.

4.  Entitlement to service connection for irritable bowel syndrome.

5.  Entitlement to service connection for fibromyalgia.

6.  Entitlement to service connection for anxiety.

7.  Entitlement to service connection for depression.

8.  Entitlement to an increased disability rating in excess of 40 percent for low back strain with degenerative disc disease (herein low back disability).  

REPRESENTATION

Veteran represented by:	Dennis L. Peterson, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971 and from September 1990 to April 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran testified at a November 2016 Board hearing before the undersigned Veterans Law Judge (VLJ) in Phoenix, Arizona.  A transcript of the hearing is of record.

With respect to the skin disability claim on appeal, subsequent to the most recent Supplemental Statement of the Case (SSOC) issued in September 2016, additional documents submitted by the Veteran's representative were associated with the Veteran's claims file.  To the extent that any of the received documents are considered evidence, the Veteran filed his substantive appeal in June 2016 and this evidence is therefore subject to initial review by the Board because the Veteran did not request in writing that the Agency of Original Jurisdiction (AOJ) initially review such evidence.  See 38 U.S.C.A. § 7105(e)(1) (West 2014).  With respect to the TDIU claim on appeal, subsequent to the most recent SSOC issued in August 2016, additional VA treatment records were obtained and additional documents submitted by the Veteran's representative were associated with the Veteran's claims file (some of which included a waiver of AOJ review and some of which did not).  As this claim is being remanded, the AOJ will have the opportunity to review such documents in the first instance on remand.  

With respect to the TDIU claim, in an August 2016 statement the Veteran's representative requested "an informal DRO conference."  The United States Court of Appeals for Veterans Claims has held that when a veteran is denied a hearing before the RO, there is no due process violation if he is subsequently offered the opportunity for a hearing before the Board.  See Bowen v. Shinseki, 25 Vet. App. 250 (2012).  As noted, a Board hearing was conducted in November 2016.  The Board therefore finds that, even assuming that there was an outstanding DRO hearing request, the Veteran was not prejudiced in this instance.  

The issues of entitlement to service connection for a skin disability and entitlement to an effective date earlier than May 21, 2012 for entitlement to a TDIU are addressed in the REMAND portion of the decision below are REMANDED to the AOJ.


FINDING OF FACT

In November 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal was requested with respect to the issues of entitlement to service connection for chronic fatigue syndrome, irritable bowel syndrome, fibromyalgia, anxiety and depression and entitlement to an increased disability rating for a low back disability.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran (or his authorized representative) have been met with respect to the issues of entitlement to service connection for chronic fatigue syndrome, irritable bowel syndrome, fibromyalgia, anxiety and depression and entitlement to an increased disability rating for a low back disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the veteran or by his authorized representative.  38 C.F.R. § 20.204 (2016).  In the present case, the Veteran, through his authorized representative, has withdrawn this appeal with respect to the issues of entitlement to service connection for chronic fatigue syndrome, irritable bowel syndrome, fibromyalgia, anxiety and depression and entitlement to an increased disability rating for a low back disability and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Specifically, at the November 2016 Board hearing and in a subsequent November 2016 statement, the Veteran's representative indicated that all appeals were being withdrawn except for the skin disability and TDIU claims and that these were the only issues to be addressed on appeal.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to the issues of entitlement to service connection for chronic fatigue syndrome, irritable bowel syndrome, fibromyalgia, anxiety and depression and entitlement to an increased disability rating for a low back disability, and the appeal is dismissed with respect to these issues.



ORDER

Entitlement to service connection for chronic fatigue syndrome is dismissed.

Entitlement to service connection for irritable bowel syndrome is dismissed.

Entitlement to service connection for fibromyalgia is dismissed.

Entitlement to service connection for anxiety is dismissed.

Entitlement to service connection for depression is dismissed.

Entitlement to an increased disability rating in excess of 40 percent for a low back disability is dismissed.


REMAND

Skin Disability

In October 2013, the Veteran filed a claim for entitlement to service connection (on a VA Form 21-0958 (Notice of Disagreement)) for "Skin Rash following service in the Persian Gulf" and stated that that the skin rash "started while I was stationed in the Persian Gulf and the rash has continued.  I receive medication and ointment for treatment since my return from the Gulf."  A DD 214 for the Veteran's second period of active service noted service in Southwest Asia from November 1990 to April 1991.  The Board notes that an April 1991 separation examination report noted upon clinical evaluation that the Veteran's skin was normal and that he was qualified for release from active duty and that on an accompanying Report of Medical History form the Veteran denied having ever had or having now skin diseases.  

At the November 2016 Board hearing, the Veteran testified that he received VA treatment in 1991 following his separation from active service at the Phoenix VA with respect to a skin rash.  See November 2016 Board Hearing Transcript, pages 5, 8.  The Veteran also testified that, essentially, he has had the skin rash on and off since then, with more recent improvements.  See November 2016 Board Hearing Transcript, pages 16.  The Board notes that electronic VA treatment records dating from January 1999 to August 2016 are of record, but that the earliest VA treatment records currently of record are dated in 1994 and were submitted by the Veteran's representative in October 2016.  As the Veteran has reported that he received VA treatment in 1991 following his separation from active service at the Phoenix VA with respect to a skin rash, and such reported relevant records have not been attempted to be obtained, remand is require to obtain all outstanding VA treatment records, to specifically include all records (to include copies of hard copy paper records) from the Phoenix VA dated prior to 1999 and all records from August 2016.

In addition, as noted, the Veteran has reported that a skin rash started while in service and has continued since service.  The earliest VA treatment record of record is dated in January 1994 and referenced a rash on the legs and buttocks "for three to four [weeks]" that "comes and goes for about 3 [years]."  Also, an August 1994 Persian Gulf Registry Code Sheet noted a complaint of itchy rash on groin and a diagnosis of tinea cruris that had an onset of 1991.  VA treatment records in February 2008 (a dermatology note) and April and May 2011 (a dermatology note) also referenced a rash being present since 1991/his return from the Persian Gulf and VA treatment records from approximately 2001 to 2005 referenced the Veteran as receiving medication for fungal irritation/infection.  

VA treatment records during the appeal period included multiple dermatology treatment records.  In this regard, an April 2014 VA dermatology note stated that the Veteran "states he has had a fungal rash since he returned from desert storm in 1991.  [Veteran] states it was described to him by doctors in the past as a fungal infection that he would have for the rest of his life" and noted an uncertain diagnosis of multiple skin conditions.  Subsequent VA dermatology treatment records noted a diagnosis of buttock dermatitis/tinea cruris and indicated that such was treated and that the rash had completely resolved.  See November 2014, February 2015, September 2015 and March 2016 VA Dermatology Treatment Notes.  The Board notes that, while these records referenced the skin condition as being resolved, the threshold requirement that a current disability exists in order for entitlement to service connection to be granted is satisfied if the Veteran has a disability during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  

The Board notes that the Veteran has not been afforded a VA examination with respect to this claim.  In light of the Veteran's documented active service in Southwest Asia, the evidence of a current disability during the appeal period and reports of a continuity of observable skin symptomatology since service (which is supported by VA treatment records), while on remand, a VA examination and opinion must be obtained, as outlined further in the remand directives below.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

TDIU

The Veteran submitted a statement in August 2008 in which he requested a TDIU and he submitted a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) in September 2008.  This form noted that his service-connected lower back injury prevented him from securing or following any substantially gainful occupation and noted that he last worked full time and became too disabled to work in August 2008.  SSA records noted that the Veteran was determined to be disabled from June 2008, with a primary diagnosis noted of degenerative lumbar spine and a secondary diagnosis of affective disorder.  Also of record was a June 2008 Assessment of Employee Ability to Perform Current Job Duties form (that noted a position of floor crew worker) that was completed by a doctor, which referenced a diagnosis related to the Veteran's lower back and noted that the Veteran was "unable to work disabled for this job."  A September 2008 letter from the Veteran's previous employer noted that the Veteran's medical separation was approved, effective September 2008, and a September 2008 VA Form 21-4192 (Request for Employment Information in Connection with claim for Disability Benefits) reflected similar information.  

An August 2016 rating decision granted entitlement to a TDIU, effective May 21, 2012.  The rating decision stated that "[i]t is at this date of May 21, 2012 you met schedular requirements for entitlement to [a TDIU]...The effective date of entitlement is May 21, 2012 the date you met schedular."  

The Board notes that a schedular TDIU may be assigned where the schedular rating is less than total and it is found that a veteran is unable to secure or follow a substantially gainful occupation as a result of a service-connected disability rated at least 60 percent or multiple service-connected disabilities with a combined rating of at least 70 percent (with at least one of those disabilities rated at least 40 percent).  See 38 C.F.R. § 4.16(a) (2016).  When the schedular TDIU requirements are not met, however, entitlement to a TDIU on an extraschedular basis may still be granted.  See 38 C.F.R. § 4.16(b) (2016).  In this regard, the Board notes that neither the AOJ nor the Board is authorized to assign an extraschedular TDIU in the first instance under 38 C.F.R. § 4.16(b).  See Wages v. McDonald, 27 Vet. App. 233 (2015).  Rather, the regulation requires that, in cases of veterans who are unemployable by reason of service-connected disabilities and who fail to meet the threshold percentage requirements discussed above, the case is to be submitted to VA's Director of Compensation Service for consideration of whether entitlement to a TDIU is warranted on an extraschedular basis.  See 38 C.F.R. § 4.16(b) (2016). 

Following the August 2016 rating decision, a subsequent September 2016 rating decision granted entitlement to service connection for PTSD.  As a result of this rating decision and the assigned disability ratings, the Veteran met the schedular requirements for a TDIU as of September 27, 2011.  Prior to this period, the Veteran did not meet the schedular TDIU requirements.  

In this case, the Board concludes that submission to the Director of Compensation Service for extraschedular consideration is warranted for the period prior to September 27, 2011.  As referenced above, the Veteran has been granted entitlement to a TDIU effective May 21, 2012 and evidence of record prior to this date indicated that his low back disability impacted his ability to secure and follow a substantially gainful occupation.  As such, based on the evidence of record, the Board concludes that remand is required because the Veteran's case must be submitted to the Director of Compensation Service for consideration of a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b) (2016).    

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records.  This specifically includes from August 2016 and all records (to include copies of hard copy paper records) from the Phoenix VA dated prior to 1999.

2.  Afford the Veteran a VA examination with respect to his skin disability claim.  

The examiner must provide an opinion addressing the following:

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any skin disability present during the appeal period had its onset during active service or is related to any in-service disease, event, or injury, to include the Veteran's Southwest Asia service.

While review of the entire claims folder is required, the examiner's attention is invited to the Veteran's reports of a continuity of observable skin symptomatology since service (which is supported by VA treatment records), which was discussed further in the body of the remand.

For all opinions provided, the examiner must include the underlying reasons for any conclusions reached.

3.  Submit the Veteran's case to the Director of Compensation Service for consideration of a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b) (2016).

4.  After completing the requested actions, readjudicate the claims in light of all pertinent evidence.  If the benefits sought remain denied, furnish to the Veteran and his representative a Supplemental Statement of the Case

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


